AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                     for thH_                           EASTERN DISTRICT OF WASHINGTON

                                                        Eastern District of Washington
                     JEREMIAH SMITH,
                                                                                                         Apr 06, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                       )
                             Plaintiff                                 )
                                v.                                     )      Civil Action No. 2:19-CV-00377-SAB
                                                                       )
                      DON HOLBROOK,                                    )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED the petition, ECF No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254
u
              Cases in the United States District Courts.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Stanley A. Bastain.




Date: April 6, 2020                                                         CLERK OF COURT

                                                                             SEAN F. McAVOY


                                                                                           %\ Deputy Clerk

                                                                             Virginia Reisenauer
